 1

 2

 3

 4
                                                                   JS-6
 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   TAUNO AUGUST KOIVISTO, III,
                                                     Case No. 2:19-08990 CAS (ADS)
11                                 Petitioner,

12                                 v.                ORDER DISMISSING HABEAS CORPUS
                                                     PETITION AND DENYING
13    WARDEN, et al.,                                CERTIFICATE OF APPEALABILITY

14                                 Respondent.

15

16          Before the Court for screening is a Petition for Writ of Habeas Corpus filed by

17   Petitioner Tauno August Koivisto, III, an inmate at California State Prison, Los Angeles

18   County. [Dkt. No. 1]. To the extent that the Court can understand the Petition,

19   Petitioner alleges a violation of his rights to religious freedom while in prison. [Id.]. It

20   appears, therefore, that Petitioner is not challenging his incarceration or his sentence,

21   but is instead complaining about the conditions of his confinement. A habeas corpus

22   petition is not the proper vehicle for challenging the conditions of confinement. The

23   purpose of habeas corpus is to attack the legality of a conviction or sentence. See Preiser

24   v. Rodriguez, 411 U.S. 475, 487–88 (1973); cf. Douglas v. Jacquez, 626 F.3d 501, 504
 1   (9th Cir. 2010) (“A habeas court has the power to release a prisoner, but has no other

 2   power.”) (citation omitted).

 3          Prisoners wishing to challenge the conditions of their confinement must file a

 4   civil rights action pursuant to 42 U.S.C. § 1983. See, e.g., Ramirez v. Galaza, 334 F.3d

 5   850, 859 (9th Cir. 2003) (“[H]abeas jurisdiction is absent, and a § 1983 action proper,

 6   where a successful challenge to a prison condition will not necessarily shorten the

 7   prisoner’s sentence.”). For this reason, the Petition is dismissed.

8           The Court further finds that Petitioner has not made a substantial showing of the

 9   denial of a constitutional right or that the court erred in its procedural ruling and,

10   therefore, a certificate of appealability will not issue in this action. See 28 U.S.C. §

11   2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

12   v. McDaniel, 529 U.S. 473, 484 (2000).

13          IT IS SO ORDERED.

14

15   Dated: November 15, 2019
                                                HONORABLE CHRISTINA A. SNYDER
16                                              United States District Judge

17   Presented by:

18   ____/s/ Autumn D. Spaeth________
     HONORABLE AUTUMN D. SPAETH
19   United States Magistrate Judge

20

21

22

23

24


                                                       2
